BAUM, Senior Judge
(concurring):
In the years since United States v. Neal, 3 M.J. 593 (N.C.M.R.1977), there has been considerable development in the law with respect to the responsibility of military judges to ensure that pretrial agreements reflect all the terms agreed upon, are in accord with the law and public policy, are not fundamentally unfair and are fully understood by all parties. See United States v. King, 3 M.J. 458 (C.M.A.1977); United States v. Hoaglin, 10 M.J. 769 (N.C.M.R.1981) and the cases cited therein; United States v. Williamson, 4 M.J. 708 (N.C.M.R.1977). The military judge in this case, LCDR David Larson, did an excellent job in that regard, fully meeting the requirements of the cited cases. In so doing, he determined that the term of the pretrial agreement requiring appellant to “enter into rea*634sonable stipulations of expected testimony of all witnesses outside San Diego area” was actually limited to only certain prosecution witnesses outside the area and that the appellant fully understood what he was required to do and the rights he was thereby relinquishing. Moreover, the judge withheld final approval of the agreement until he had read all the stipulations and had determined that they did not violate public policy or the judge’s concepts of fundamental fairness. Furthermore, the judge satisfied himself that the appellant and his counsel agreed with the stipulations, as worded, and desired to enter into them as an undertaking in appellant’s best interest. From all that has been laid on the record, it is an easy matter for this Court to reach the same conclusions and find nothing improper with respect to the stipulations or the questioned provision of the pretrial agreement as it was explained and interpreted by all the parties. Accordingly, while I adhere to the views expressed in Neal and continue to believe it better practice for all parties to agree upon the wording of required stipulations at the time a pretrial agreement is signed and then to attach them as part of the agreement, I find the plea bargain provision and stipulations in this case to be proper. I, therefore, concur with the majority’s disposition.